                                      1
                                      2
                                                                                       JS-6
                                      3
                                      4
                                      5
                                      6
                                      7
                                      8                    UNITED STATES DISTRICT COURT
                                      9                   CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                      11   YVONNE VALENZUELA                       )   CASE NO. 8:18-cv-00644-JVS-
Gordon Rees Scully Mansukhani, LLP




                                                                                   )   DFM
  633 West Fifth Street, 52nd floor




                                      12                      Plaintiff,           )   Judge James V. Selna
                                                                                   )
      Los Angeles, CA 90071




                                      13         vs.                               )
                                      14                                           )
                                           FOTIS AND SON IMPORTS, INC. and         )
                                           DOES 1 TO 10,                           )
                                      15                                               ORDER OF DISMISSAL
                                                              Defendant.           )   WITH PREJUDICE
                                      16                                           )
                                                                                   )
                                      17                                           )
                                                                                   )
                                      18                                           )
                                                                                   )
                                      19                                           )
                                                                                   )
                                      20                                           )
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28   ///
                                                                             -1-
                                                              ORDER OF DISMISSAL WITH PREJUDICE
                                      1          Pursuant to the Stipulation of the Parties, the Court hereby dismisses the
                                      2    above-captioned action, in its entirety, with prejudice.
                                      3    IT IS SO ORDERED.
                                      4
                                      5     Dated: May 10, 2019
                                      6                                               ___________________________
                                                                                          Hon. James V. Selena
                                      7                                                   United States District Judge
                                      8
                                      9
                                      10
                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                    -2-
                                                                    ORDER OF DISMISSAL WITH PREJUDICE
